Title: Abigail Adams to James Lovell, 30 June 1778
From: Adams, Abigail
To: Lovell, James



Dear Sir

Braintree, 30 June 1778



As I have so often troubled you with my fears tis a debt I owe your patience to communicate to you my happiness. To a Heart so susceptible as the person I address I need not discribe the joy I experienced this day in receiving Letters from my dear absent Friend informing me of his Safety and Health. He arrived at Beaudeaux the begining of April and reachd Paris the 8th, but I know not what passage they had, nor what hare Breadth Scapes in the Emninent imminent deadly Breach of Danger he has passd through, as the first Letters he wrote me were distroyed when the vessel was taken—but one I have heard of for the vessel was struck with lightning and the mast split within a few inches of the Powder Room. He writes no politicks as he was distrustfull of the conveyance.
The same vessel has brought Letters for Congress. Suffer me Sir to thank you for your favour of june the 13, tho I will not acknowledg the term unjust is properly applied. The unshaken fortitude with which you endured the Horrours of Capitivity and chains, attended with every agravating circumstance but personal Guilt, the superiour magninimity with wich you sufferd, and threw out into practice 

“Virtues which shun the day, and lie conceald
in the smooth Seasons and the calms of life”

 must plead my excuse for troubling you with all the fears, anxieties and apprehensions of a heart perhaps too susseptible, and a mind Berreft of its chief temporal Support, who hoped to imbibe some of that hidden strength and virtuous fortitude which shone in so conspicuous a light in my correspondent.
My apprehensions have happily proved so Groundless, that for the future I promise to be more spairing of them, or if they arise to suppress them. I acknowledge myself obliged for your patient hearing and kind endeavours to alleiviate them, as well as for the polite Sentiments expressed for your much obliged Humble Servant,

Portia

